Citation Nr: 0909285	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-44 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Service connection for tinea pedis.  

2.	Service connection for atrophy of the testes.  

3.	Initial evaluation of service-connected post-traumatic 
stress disorder (PTSD).     


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.      

In a February 2007 decision, the Board denied the Veteran's 
claims for service connection for tinea pedis and atrophy of 
the testes, and found a 50 percent initial evaluation 
warranted for the Veteran's service-connected PTSD.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a March 2008 Joint 
Motion, the Court remanded this matter to the Board for 
further consideration of the Veteran's claims.  

The issues of service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has caused occupational and social 
impairment with resultant deficiencies in most areas of his 
life.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 
percent, for the Veteran's service-connected PTSD, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in October 
2003, March 2004, February 2005, and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the evidence needed to substantiate his claim, 
and of the elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claim.  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA notified the Veteran prior to the rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  And, though VA then provided the Veteran with 
general notification on disability evaluations, VA has not 
provided the Veteran with a particular notification letter 
detailing the disability criteria at issue in his increased 
rating claim for PTSD.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely and 
incomplete notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  The November 2004 Statement of the 
Case (SOC) provided the Veteran with disability criteria 
related to his PTSD.  The Veteran is represented by an 
experienced attorney who, in his multiple statements of 
record, demonstrates a familiarity with the criteria at issue 
here.  And the November 2005 Supplemental SOC amounts to a 
full readjudication of the Veteran's claim following 
effective notice in the SOC.  See Mayfield, 444 F.3d 1328.  
Based on this background, the Board finds the untimely and 
incomplete notification to be harmless error in this matter.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with a VA compensation examination for 
his PTSD claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for an Increased Rating

In June 2004, the RO granted the Veteran's service connection 
claim for PTSD.  The RO assigned a 30 percent evaluation 
effective May 22, 2003.  The Veteran appealed that decision 
to the Board, claiming that a higher evaluation is due here 
based on the severity of his symptoms.  

In its February 2007 decision, the Board agreed that a higher 
initial evaluation was due for the Veteran's disorder, and 
found that an initial rating of 50 percent was warranted 
here.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).  In 
his appeal to the Court, the Veteran argued for a higher 
initial rating.  Pursuant to the March 2008 Joint Motion, the 
Court remanded this matter for additional consideration of 
this issue.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, the Board has already 
found a 50 percent rating warranted here.  The Board will now 
determine whether a rating in excess of 50 percent is 
warranted.  In doing so, the Board will limit its analysis to 
whether a 70 or 100 percent evaluation is warranted for PTSD.   

Under DC 9411, a 70 percent rating for PTSD is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

In this matter, the Board, after reviewing the evidence once 
again, finds a 70 percent initial rating warranted for PTSD.  
In view of the Veteran's occupational and social impairment 
as a result of his PTSD, the record shows that the Veteran 
has deficiencies in most areas of his life.  

The relevant medical evidence of record here consists of a 
February 2004 psychiatric/psychological medical report from 
the State of Michigan Disability Determination Service, a 
March 2004 VA compensation examination report, VA treatment 
records showing treatment by VA social workers, a VA hospital 
discharge summary dated in February 2005, VA records 
reflecting inpatient treatment between late December 2004 and 
early February 2005, a private medical report dated in August 
2006, and lay statements from friends and relatives of the 
Veteran.  

The February 2004 State of Michigan examiner found the 
Veteran in contact with reality, cooperative, pleasant, 
oriented, alert, spontaneous, coherent, and fluent, with 
relevant, logical, and connected thought processes, and with 
no significant motor movement problems noted.  The examiner 
stated that the Veteran denied delusions, hallucinations, 
obsessions, anxiety, and depression.  But the Veteran did 
report worry, paranoia, persecutory thoughts, nightmares, 
flashbacks, and anger outbursts.  This examiner diagnosed the 
Veteran with PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 60.  

The March 2004 VA examiner found the Veteran alert, fully 
oriented, and cooperative.  He noted the Veteran's frequent 
eye contact with him.  He noted the Veteran's moderate 
anxiety.  He noted his modestly increased speech in rate, 
flow, and intensity.  He noted that the Veteran's answers to 
questions were goal directed and elaborative, and that the 
Veteran exhibited logical thought, intact judgment, and 
grossly unimpaired functional memory.  He noted that there 
were no indications that the Veteran was delusional.  The 
Veteran denied suicidal or homicidal ideations.  The examiner 
noted that, at the time of the examination, the Veteran had 
never been hospitalized for his disorder, and was not taking 
medication for a psychiatric disorder.  He also noted the 
Veteran's retirement from the US Postal Service in October 
2003 after 26 years of service, and that he was then married 
and living with his spouse and two daughters.    

But the examiner also noted the Veteran's mood as dysphoric, 
and that his range of affect was consistently attenuated.  He 
reported the Veteran's claims of sleep disturbance.  He 
reported that the Veteran, since retirement, had experienced 
increased intrusive thoughts related to his service in 
Vietnam, such as experiencing recurrent nightmares related to 
Vietnam service.  And he noted that the Veteran had been 
divorced three times.  

The March 2004 VA examiner found the Veteran with PTSD, 
marital discord, increased flashbacks and intrusive memories, 
and assigned the Veteran a GAF score of 50.  

The VA treatment notes showing treatment by a social worker 
in August to September 2004 also showed the Veteran to be 
mentally coherent but emotionally troubled.  The examiner 
found the Veteran's cognitive functioning to be within normal 
limits.  He found the Veteran to be articulate, spontaneous, 
and cooperative.  He found the Veteran without suicidal and 
homicidal ideations, and without delusional thinking.  And he 
noted the Veteran's statements regarding his enjoyment and 
participation in hunting and fishing.  But these records also 
show the Veteran as angry and sensitive, and that he 
experienced occasional difficulties with social 
relationships.  These records show the Veteran's complaints 
about VA, and his problems with his current spouse.  The 
examiner reported the Veteran's claims of experiencing 
flashbacks, hearing voices from comrades in Vietnam, 
nightmares, anger preoccupation, social isolation, sleep 
disturbance, threatening behavior to others and subsequent 
remorse, and impulsive behavior to include making statements 
he regretted.  The examiner reported the Veteran as intensely 
hypervigilent, compelled to checking doors in his home.  And 
he noted that he was guarded at times during the examination.  
He ultimately found the Veteran with PTSD, and with a panic 
disorder with agoraphobia.  

The record shows that the Veteran was treated by VA on an 
inpatient basis between late December 2004 and early February 
2005 (for this period, the Veteran has been granted a total 
temporary disability evaluation of 100 percent).  A VA 
treatment record dated in December 28, 2005 noted the 
Veteran's strengths as his stable living environment, the 
support of his family, and that he was motivated to seek and 
follow through with treatment.  The records reflecting 
treatment during this period also indicate that the Veteran 
generally interacted well with staff and fellow patients, and 
rested well.  But the records also indicate an admission GAF 
score of 32, and show that the Veteran was reported as 
disturbed when recounting certain events in Vietnam.  And he 
exhibited some irritability and social isolation.  And toward 
the end of his inpatient treatment, an attending healthcare 
professional noted that the Veteran's symptoms were chronic, 
and would likely interfere with his efforts to make a 
satisfactory adjustment outside of the hospital setting.  

The February 2005 discharge summary shows that on admission, 
the Veteran was noted as alert, oriented, and cooperative 
with good eye contact, with normal motor behavior, 
appropriate affect, coherent and logical speech, with no 
suicidal and homicidal ideations, and no delusions or 
hallucinations.  On discharge, the Veteran was noted as being 
in a euthymic mood and without evidence of psychosis.  The 
attending psychiatrist noted that the Veteran was not 
considered a suicidal or homicidal risk.  

As with the VA medical evidence, the August 2006 private 
medical examination report showed the Veteran to be coherent, 
logical, and cognitively sound, even though his PTSD had 
obvious adverse effects on the Veteran emotionally.  This 
examiner described the Veteran as "calmer now" as a result 
of years of psychiatric treatment.  And she also noted that 
the Veteran lives with his wife, and two daughters.  On 
examination, the private examiner found the Veteran well 
nourished, well developed, and without acute distress.  She 
noted the Veteran as alert, oriented, cooperative, and 
pleasant.  And she found the Veteran capable of abstract 
thought.  But she found the Veteran with a flat affect.  She 
stated that the Veteran feels anxious and depressed most of 
the time, and has decreased memory, particularly short-term 
memory.  She said the Veteran still experienced "terrible 
flashbacks."  She noted the Veteran's reports of continuing 
sleep disturbances.  She noted that the Veteran was dependant 
on his brother, who assisted in answering questions.  In 
closing her opinion, she found the Veteran with PTSD, chronic 
anxiety, chronic depression, both of which were under fair 
control, with decreased short-term memory and sleep 
disturbances.  

The Board notes moreover the several lay statements of record 
submitted by the Veteran's relatives, which attest to the 
Veteran's disabilities. 

In sworn statements received by the Board in October 2006, 
the Veteran's daughters attested to the Veteran's 
nervousness, his sleep disturbances, hypervigilence, 
isolation from some social activities, and his impatience.  
One daughter attested to the Veteran's improvements following 
his inpatient VA treatment.  The Veteran's spouse noted the 
Veteran's nightmares, his physically lashing out in bed, his 
edginess, his hypervigilence at night, and suspicion.  The 
Veteran also provided a sworn statement received in October 
2006, in which the Veteran stated that he was not "real good 
with crowds."  He also mentioned his anger towards VA, the 
VA claims process, and that he was in anger management 
classes.    

In September 2004, VA received two lay statements from the 
Veteran's spouse, in which she describes the Veteran's 
violent sleep disturbances, involving nightmares, night 
sweats, "moaning, yelling out, and flailing."

In February 2002, VA also received from the Veteran's aunt 
and parents statements attesting to the way in which the 
Veteran changed as a result of his service in Vietnam.  The 
Veteran's aunt described the Veteran as well adjusted before 
service but as "jumpy" following his service.  The 
Veteran's Mother noted the Veteran as "jumpy" also, and 
noted his sleep disturbances, and that he would awaken with 
"swinging fists."  The Veteran's Father noted the Veteran's 
post-service nervousness, his threatening behavior while 
sleeping, and that a loud noise once sent the Veteran under a 
kitchen table.      

As indicated, the Board finds that the evidence of record 
supports a finding that a 70 percent initial evaluation is 
due here.  The lay and medical evidence demonstrates that the 
Veteran has deficiencies in most areas of his life, to 
include in his occupational, social, and family lives.  The 
records shows that, in addition to his depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and memory loss, he has a level of anxiety and 
depression that affects his ability to function 
independently.  This is demonstrated in the August 2006 
private examination report, in which the examiner noted that 
the Veteran relied on his brother for assistance in answering 
the examiner's questions.  And this is particularly 
demonstrated in the assigned GAF scores of record, which 
range to as low as 32 (indicating major impairment).  
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), 5th edition, published by the American Psychiatric 
Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Moreover, the Board notes the Veteran's 
demonstrated history of failing to establish and maintain 
effective relationships.  The Veteran has a tendency to 
isolate, he has been married multiple times, and he has a 
demonstrated history of work-relationship problems 
particularly while employed by the US Postal Service.  See 38 
C.F.R. § 4.130, DC 9411.  For these reasons, a 70 percent 
initial rating is warranted here.  

The Board finds a 100 percent rating unwarranted, however.  
The Veteran's impairment cannot be described as "total."  
Though a GAF score of 32 was assigned to the Veteran in 
December 2004, the record does not show the type of cognitive 
and behavioral impairment reserved for a 100 percent 
evaluation - as indicated by the medical reports of record, 
the Veteran consistently demonstrates that he is logical, 
oriented, coherent, and is not delusional.  38 C.F.R. § 
4.130, DC 9411.  The February 2004 report by the State of 
Michigan indicates that the Veteran was then fully coherent 
and oriented.  Similarly, the March 2004 VA examiner found 
the Veteran alert, fully oriented, cooperative, goal 
directed, elaborative, logical, intact, with a grossly 
unimpaired functional memory, and with no indications of 
hallucinations or delusions.  The VA treatment notes show the 
Veteran to be coherent and functioning normally on a 
cognitive level.  VA records showing inpatient treatment do 
not show the Veteran as delusional or psychotic.  And the 
August 2006 private medical examination report showed the 
Veteran to be coherent, oriented, logical, and cognitively 
sound.  

In summary, the Board finds a 70 percent initial rating 
warranted for service-connected PTSD.  See Fenderson, supra.  
But the preponderance of the evidence is against an 
evaluation increase to 100 percent.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased initial evaluation of 70 percent 
for PTSD is granted, subject to the law and regulations 
controlling the award of monetary benefits.  


REMAND

In the March 2008 Joint Motion, the parties instructed the 
Board to reconsider its decision denying the Veteran's 
service connection claims for tinea pedis and atrophy of the 
testes.  The parties noted that, in such a decision, the 
evidence of record that the Veteran engaged in combat should 
be considered.  See 38 U.S.C.A. § 1154 (2002). 

Following additional review of this matter, the Board finds 
that the record does demonstrate that the Veteran engaged in 
combat with the enemy.  And the Board finds that, as a 
result, it should be presumed that the Veteran experienced 
in-service tinea pedis and testes disorders, as he claims.  
Id.  

As the record demonstrates that the Veteran has current tinea 
pedis and atrophy of the testes, and that he is presumed to 
have experienced tinea pedis and testes disorders in service, 
the Board finds VA compensation examination of his claims 
warranted.  See 38 U.S.C.A. § 5103A (2002); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of his 
tinea pedis and atrophy of the testes.  
The claims file must be made available 
to and reviewed by the examiners in 
conjunction with the examinations, and 
the examination reports should reflect 
that such reviews were made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The examiners should accept as 
matters of fact the  Veteran's 
description's of how his feet and testes 
were adversely affected during his combat 
service in Vietnam.  

3.  If the examiners find that the 
evidence supports the diagnoses of 
current tinea pedis and atrophy of the 
testes, each examiner should then advance 
an opinion whether there is clear and 
convincing evidence that tinea pedis and 
atrophy of the testes were not the result 
of his combat service in Vietnam.  Each 
examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issues remaining on appeal.  If a 
determination remains unfavorable to the 
Veteran, the RO should issue a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


